DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-9 and 39-57 in the reply filed on 12/16/2021 is acknowledged.  Claims 10-20 and 58-60 have been withdrawn.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 39 and 48-49 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kelada (U.S. 6,099,735).


    PNG
    media_image1.png
    384
    312
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    383
    272
    media_image2.png
    Greyscale
 


Kelada teaches a water treatment system including a treatment assembly 24 having a filter assembly; a UV reactor 32; and a base assembly 12 [as in claim 39].  As shown in figure 4, the treatment assembly 24 includes an inlet and outlet.  The base assembly includes a water inlet 100, a water outlet 16, a water supply connector removably coupled to the treatment assembly inlet (figure 4), and a treated water inlet coupled to the outlet of the treatment assembly (figure 7) [as in claims 1, and 48-49].
Claims 1, 39 and 48-49 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Woodard, Jr. et al. (U.S. 7,166,216), hereinafter “Woodard”.

    PNG
    media_image3.png
    417
    383
    media_image3.png
    Greyscale
Woodard teaches a water treatment system (figure 4) including a treatment assembly 30 (figure 5) having a filter assembly; a UV reactor 32; and a base assembly 16 [as in claim 39].  As shown in figure 4, the treatment assembly 30 includes an inlet and outlet.  The base assembly includes a water inlet, a water outlet 52, a water supply connector 40 removably coupled to the treatment assembly inlet (figures 3-4), and a treated water inlet coupled to the outlet of the treatment assembly (see the outlet flow arrow for the treatment assembly of figure 4) [as in claims 1, and 48-49].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.

4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2-4, 9, 40-46, 50-52, 57 are rejected under 35 U.S.C. 103 as being unpatentable over Woodard in view of Higashijima et al. (U.S. 5,397,462), hereinafter “Higashijima”.

    PNG
    media_image4.png
    470
    347
    media_image4.png
    Greyscale
Woodard was expanded above and teaches a treatment assembly within a vessel 60 and including a closure assembly 64 [as in claim 2].  The closure assembly includes a vessel interface (146) seating within the opening of the vessel (figure 5) and a seal interface 144 [as in claim 3].   However, Woodard doesn’t specify the treatment assembly to be pivotable and the closure assembly to include the treatment assembly outlet.  However, such is taught by Higashijima.  Higashijima teaches a treatment assembly including at a top thereof a treatment assembly outlet (shown at the top of 14) forming a releasable coupling operable to engage a base receiver 11 of the base assembly in the engaged position [as in claims 2 and 50] and a treatment assembly that is pivotable relative to the water supply connector having the treatment assembly inlet 32 coupled thereto [as in claims 9 and 57].  It is considered that it would have been obvious to one ordinarily skilled in the art before the effective filing date of the invention to have the treatment assembly of Woodard to be pivotable as in Higashijima and his closure assembly to include the treatment assembly outlet as in .  

Claims 5-6, 47 and 53-54 are rejected under 35 U.S.C. 103 as being unpatentable over Woodard in view of Higashijima, as applied above, and in further view of Stankowski et at. (U.S. 7,056,436), hereinafter Stankowski.  Stankowski teaches a pivoting treatment assembly 12 including various embodiments of a coupling element and handle coupling with corresponding coupling elements of the base assembly:  as shown in figures 10 and 10a, he teaches a handle 350 that pivots with the treatment assembly and including coupling elements (the flange on either side of the treatment assembly outlet) engaging with the a slot 360 and latch 375 (keepers) of the base assembly; and Figure 8 teaches an alignment rib 255 for coupling to an alignment slot 256 of the base assembly.  Stankowski is not limited to these coupling embodiments.  It is considered that it would have been obvious to one ordinarily skilled in the art before the effective filing date of the invention to have the coupling arrangements of Stankowski in the embodiment of the modified Woodard, since Stankowski teaches the benefits of fast and easy changeouts of pivoting treatment assemblies that minimizes or eliminates leakage and that endure proper installation (Abstract). 

Claims 7-8 and 55-56 are rejected under 35 U.S.C. 103 as being unpatentable over Woodard in view of Higashijima and Stankowski, as applied above, and in further view of Lautzenheiser et al. (U.S. 2016/0340202 A1), hereinafter Lautzenheiser.

As expanded above, Woodard teaches a treatment assembly including a closure assembly 64.  He doesn’t specify the collar coupling to ramps of the exterior wall of the vessel that also includes a stop interfacing with the collar in the closure position, but such is taught by Lautzenheiser.

    PNG
    media_image5.png
    386
    283
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    256
    309
    media_image6.png
    Greyscale



Lautzenheiser teaches a collar 68 for coupling to a vessel 60 having ramps 66 on an exterior wall surface thereof, wherein the end of each ramp forms a stop that engages the vertical portion of corresponding ramp element 98 of the collar in the closed position.  It is considered that it would have been obvious to one ordinarily skilled in the art before the effective filing date of the invention to have the collar and ramp arrangement of Lautzenheiser for the closure element of 
 
Other Pertinent Art
Before amending the claims, Applicant should also consider the following art:


    PNG
    media_image7.png
    75
    620
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    457
    529
    media_image8.png
    Greyscale
Bruggink et al. teaches a water treatment system including a base assembly including a UV reactor (left side) and a pivoting treatment assembly 4 having a closure element including a handle 29 and engaging elements for the vertical position.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mr. TERRY K CECIL whose telephone number is (571)272-1138.  The examiner can normally be reached on Normally 7:30-4:00p M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If repeated attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TERRY K CECIL/Primary Examiner, Art Unit 1778